TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00251-CR







Kevin Russell Martin, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BEXAR COUNTY, 290TH JUDICIAL DISTRICT


NO. 98CR5390, HONORABLE C.W. DUNCAN, JR., JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for cocaine.  Sentence was imposed
on March 8, 1999.  There was no motion for new trial.  The deadline for perfecting appeal was
therefore April 7, 1999.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was mailed in an
envelope postmarked April 9 and was filed on April 12, 1999.  See Tex. R. App. P. 9.2(b).   No
extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   May 27, 1999

Do Not Publish